Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 5 July 1776
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


The news in this brief note, that France was arming and, Dubourg believed, about to go to war against Britain, was more arresting than any in his letter above of June 10 to July 2, 1776. The intelligence, false as it was, must have had considerable impact in Philadelphia. The question of when it arrived, however, seems to be unanswerable. Dubourg may have sent the note either with the original of the letter just mentioned, in which case Boisbertrand delivered both in mid-December, or with a duplicate of that letter which arrived, we conjecture, on September 13 and occasioned excitement in Congress.
  
Monsieur
A Paris ce 5e. juillet 1776
On m’a averti sous main que l’on travaille extraordinairement au Controlle general à faire des fonds pour un grand armement tant par mer que par terre qui doit avoir lieu le plustôt possible. Je n’ai reçu que d’hier au soir cet avis dans le plus grand secret. Je me hate de vous en faire part, et vous pouvez bien compter que je ne le negligerai pas de mon côté
  Je serai bien content quand ma chere patrie aura cause commune avec la votre. Recommandez moi d’avance aux bonnes graces de nos futurs alliès. Je suis de tout mon coeur, Monsieur et bon Ami, Votre tres fidele et tres devoué serviteur
Barbeu Dubourg
 
Endorsed: Paris July 5. 1776. Letter from Barbeu Dubourg.
